In an action by the payee on a retain title note given by the defendant for the balance of the purchase price of an automobile, the declaration alleged no damages sustained by the plaintiff, the court struck the pleas, including a plea of failure of consideration, and rendered judgment by default, and damages were assessed by a jury as "principal $625.00, interest $70.00, attorney's fee $119.50, total $814.50." Judgment for "the said sum of $814.50 as damages" was rendered and the defendant took writ of error. The amended second plea was not amenable to the motion to strike and the declaration contains a defective ad damnum clause.
Reversed for appropriate proceedings.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion.